                              UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF NORTH CAROLINA
                                  CHARLOTTE DIVISION
                                   3:19-cv-162-FDW-DCK

AL SMILE,                           )
                                    )
                  Plaintiff,        )
                                    )
vs.                                 )                                     ORDER
                                    )
WILENTZ LIMITED LIABILITY           )
COMPANY, LLC, et al.,               )
                                    )
                  Defendants.       )
___________________________________ )

         THIS MATTER is before the Court on initial review of the Complaint, (Doc. No. 1).1

Also pending are Plaintiff’s Application to Proceed in District Court Without Prepaying Fees or

Costs, (Doc. No. 2), Motion for Emergency Ex Parte Hearing, (Doc. No. 3), and Motion to

Consolidate, (Doc. No. 5).

         I.       BACKGROUND

         Pro se Plaintiff purports to file suit under 18 U.S.C. § 241. He names as Defendants Wilentz

Limited Liability Company, LLC; Wilentz, Goldman & Spitzer, P.A.; and David Widstein. (Doc.

No. 1 at 2). Plaintiff asserts that he resides in Charlotte, all of the Defendants are located in

Woodbridge, New Jersey. He claims that the Court has federal question jurisdiction pursuant to §



         1
           Plaintiff presently has four cases pending before this Court: 3:19-cv-161, 3:19-cv-162, 3:19-cv-163, and
3:19-cv-164 that all contain similar allegations. Plaintiff has filed a “Motion for Ex Parte Hearing,” etc., in all four
cases and Motions seeking to consolidate case -161 with -163, and case -162 with -164.
          The Court notes that, in case number 3:19-cv-3-MOC-DCK, Plaintiff previously filed an action against
apartment complex “Crestmont & Ballantyne LLC,” which is also named as a Defendant in case number 3:19-cv-161.
That action was dismissed as frivolous and for lack of subject-matter jurisdiction on February 4, 2019.
          The current pending cases are largely duplicative (which Plaintiff partially acknowledges in his Motions to
Consolidate), they are frivolous, and they fail to state a claim upon which relief can be granted. Plaintiff is cautioned
that repeated duplicative and frivolous filings in this Court may result in the imposition of sanctions including
a pre-filing injunction.
                                                           1
241 and diversity jurisdiction.

       Plaintiff states the facts underlying the case as follows, verbatim:
               My Son is a Special needs Child. I was awarded custody of him @ 11 Yrs
       old by the head Judge in Essex County, NJ (Honorable Judge Troiano) (See
       attached Profile).2 My Son’s Mom never got over this and has been through several
       Attorneys, married a few times and worked her way up to the top floor after her
       Fiance in the same law firm hired this top attorney for her who she ended up
       marrying and his entire matrimonial team quit on him. Our Son had some issues
       Nov/Dec 2017 & had to go to a treatment center. During this period I discovered
       some very troubling thing by his Mom’s New Phone frequently dialing me &
       leaving messages on vmail when I’d miss the call otherwise I’d listen out of
       curiosity since they were talking about Our Son and the Situation. I found their
       conversation to be disturbing. I also discovered some things that I wasn’t supposed
       to know and when I confronted my Son’s Mom she was infuriated. Since, they
       choked off all financial support and assistance they both agreed to pay and did
       timely and consistently for several years ($5,900 Per Month). Payments Stopped
       Retaliation Began!”

(Doc. No. 1 at 5).

       Plaintiff alleges irreparable injury as follows, verbatim:

                When I 1st filed for Custody for my Son when @ 11 years old, I did so
       because he was being given alcohol to knock him out when a certain Paramour
       would visit and every summer he pleaded with me to. I worked very hard for over
       20 years and built a technology communications company (AT&T Franchise). A
       Publicly traded company bought us out $Multi-Million$ buy out! I decided it was
       finally time and I did it. This has been going on in a manner of speaking since. My
       Son’s Mom ended up Marrying her Lawyer and when she recently got upset about
       the salacious discoveries accidentally made it was infuriating to her! Our case was
       about them giving Our Son alcohol. I also discovered that they allowed him to get
       sick drunk at their wedding at 16 yrs old and he ended up getting beat up (Bloody
       Bad) Severely by one of her family members she’s very protective of. Then they
       tried covering it all up. It happened again by a different family member I also found
       out. My Son was bullied a lot in school and with his issues he’s always been a
       target. The discovery of the salacious behavior regarding the same Paramour who
       is dear to her puts her fantasy financial state at grave risk now so she thinks. She’s
       Mad!

(Doc. No. 1 at 5).




       2
           There is no such attachment to the Complaint.
                                                           2
       Plaintiff seeks as relief the following, verbatim:

               My Son’s Mom & “New Lawyer Husband” agreed to pay $3,800. Gift from
       the Mom, (tax beneficial) & a $2,100. per month consulting fee from her new
       lawyer husband (tax beneficial). He owes me now in back payments, $2,100. X 19
       Months = ($39,900). My Son’s Mom owes $3,800. X 17 Months = ($72,000). I am
       also requesting reimbursement for rent I paid I never enjoyed! (17 X $,1590. =
       $27,030). If the business tort law would be applicable here, I’d request the Court
       Order they each pay this amount! I’ll ask the court to take into consideration
       requiring All defendants proportionately to pay me immediate Atty Fees! This case
       cries out for Justice! I’ll need to seek assistance of Professional Council (Fair
       Playing Field)! I need someone who deals in these types of cases Multi-State,
       (different Collaborating Parties Involved, etc). I’d like to ask the court to grant
       reasonable attorney fees proportionately from each party that I listed in these
       coorelating series of complaints! I’d request an initial minimum Amt of $25,000.
       Per Defendant. This will allow me to represent my claim, revealing these atrocities!

(Doc. No. 1 at 5).

       II.     MOTION TO PROCEED IN FORMA PAUPERIS

       The Court first addresses Plaintiff’s motion to proceed in forma pauperis. Plaintiff’s

affidavit shows that he has no income or assets. (Doc. No. 2 at 1-3). Plaintiff states that his son’s

mother and her husband owe him $87,000, Legacy at Ballantyne owes him $94,000, and Caudle

& Spears, Loebsack & Brownlee owe him $77,500. (Id. at 3). He claims that his special needs

adult son relies on him for support. (Id.). He has not listed any monthly expenses. (Id. at 4-5). He

expects changes to his monthly expenses, assets, or liabilities in the next year, stating

“Reimbursement during litigation I’m pursuing.” (Id. at 5). Plaintiff does not expect to have any

expenses or attorney’s fees in conjunction with this lawsuit. (Id.). He explains his inability to pay

the costs of these proceedings as follows: “I have been a victim of a vindictive hate crime, riddled

with cyber assaults, sabotage, harassment, stalking, mainly my son’s mom is vindictively and

stopped paying us child support & giving us assistance.” (Id.). The Court is satisfied that Plaintiff

does not have sufficient funds to pay the filing fee. The Court will, therefore, allow the motion


                                                 3
and permit Plaintiff to proceed in forma pauperis.

       III.    STANDARD OF REVIEW

       Because Plaintiff is proceeding in forma pauperis, the Court must review the Complaint to

determine whether it is subject to dismissal on the grounds that it is “frivolous or malicious; fails

to state a claim on which relief may be granted; or seeks monetary relief against a defendant who

is immune from such relief.” 28 U.S.C. § 1915(e)(2)(B)(i)-(iii). The Court must determine whether

the Complaint raises an indisputably meritless legal theory or is founded upon clearly baseless

factual contentions, such as fantastic or delusional scenarios. Neitzke v. Williams, 490 U.S. 319,

327-28 (1989). A court may consider subject matter jurisdiction as part of the frivolity review.

Lovern v. Edwards, 190 F.3d 648, 654 (4th Cir. 1999) (holding that “[d]etermining the question of

subject matter jurisdiction at the outset of the litigation is often the most efficient procedure.”).

       Rule 8(a)(2) of the Federal Rules of Civil Procedure requires “a short and plain statement

of the claim showing that the pleader is entitled to relief.” Erickson v. Pardus, 551 U.S. 89, 93

(2007). The statement of the claim does not require specific facts; instead, it “need only ‘give the

defendant fair notice of what the ... claim is and the grounds upon which it rests.’ ” Id. (quoting

Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)). However, the statement must assert

more than “labels and conclusions” or “a formulaic recitation of the elements of a cause of action.”

Twombly, 550 U.S. at 555.

       A pro se complaint must be construed liberally. See Haines v. Kerner, 404 U.S. 519, 520

(1972); see also Smith v. Smith, 589 F.3d 736, 738 (4th Cir. 2009) (“Liberal construction of the

pleadings is particularly appropriate where … there is a pro se complaint raising civil rights

issues.”). However, the liberal construction requirement will not permit a district court to ignore

a clear failure to allege facts in the complaint which set forth a claim that is cognizable under

                                                   4
federal law. Weller v. Dep’t of Soc. Servs., 901 F.2d 387 (4th Cir. 1990).

         IV.       DISCUSSION

         The Complaint is so severely deficient that it cannot pass initial review and will be

dismissed without prejudice.

         Plaintiff fails to clearly set forth the allegations against each Defendant and therefore the

Complaint is too vague and conclusory to proceed. See Fed. R. Civ. P. 8(a)(2) (short and plain

statement is required); Simpson v. Welch, 900 F.2d 33, 35 (4th Cir. 1990) (conclusory allegations,

unsupported by specific allegations of material fact are not sufficient); Dickson v. Microsoft Corp.,

309 F.3d 193, 201-02 (4th Cir. 2002) (a pleader must allege facts, directly or indirectly, that support

each element of the claim). To the extent that Plaintiff makes allegations against individuals not

named as Defendants, the claims against them are nullities. See Fed. R. Civ. P. 10(a) (“The title of

the complaint must name all parties”); Myles v. United States, 416 F.3d 551 (7th Cir. 2005) (“to

make someone a party the plaintiff must specify him in the caption and arrange for service of

process.”); see, e.g., Londeree v. Crutchfield Corp., 68 F.Supp.2d 718 (W.D. Va. Sept. 29, 1999)

(granting motion to dismiss for individuals who were not named as defendants in the compliant

but who were served). Moreover, Plaintiff’s factual allegations are so confusing and nonsensical

that the Court deems them frivolous. See Neitzke, 490 U.S. at 327-28.

         The Complaint is also lacking in any legal basis upon which it can proceed at this time. 3

Plaintiff purports to sue under 18 U.S.C. § 241, however, Section 241 is the criminal analogue of

42 U.S.C. § 1983 and “do[es] not give rise to a civil action for damages.” Cok v. Cosentino, 876



          3
            Plaintiff is reminded that it is his burden to establish the existence of subject-matter jurisdiction. See Adams
v. Bain, 697 F.2d 1213, 1219 (4th Cir. 1982) (the burden of establishing subject matter jurisdiction rests on the party
asserting jurisdiction); Fed. R. Civ. P. 12(h)(3) (“If the court determines at any time that it lacks subject-matter
jurisdiction, the court must dismiss the action”).
                                                             5
F.2d 1, 2 (1st Cir. 1989). Plaintiff’s reliance on § 241 fails as a matter of law because only the

United States as prosecutor can bring a complaint under that section. Id.; see also Andrews v.

Heaton, 483 F.3d 1070, 1076 (10th Cir. 2007) (“dismissal of [plaintiff’s] claims … alleging

violations of [Section 241 and other statutes] was proper because these are criminal statutes that

do not provide for a private right of action and are thus not enforceable through a civil action.”);

Tribble v. Reedy, 888 F.2d 1387 (4th Cir. 1989) (table) (affirming dismissal of civil action

“alleg[ing] violations of 18 U.S.C. §§ 241, 1341 and 1343 … [because u]nless there is a clear

Congressional intent to provide a civil remedy, a plaintiff cannot recover civil damages for an

alleged violation of a criminal statute.”); Rankin v. Sykes, 2019 WL 203184 at *3 (M.D.N.C. Jan

15, 2019) (dismissing on initial review pro se plaintiff’s claims that relied on 18 U.S.C. §§ 241

and 242 because they provide no private cause of action).

       Even if the Court liberally construes the Complaint as raising a properly pled conspiracy

claim pursuant to §§ 1983 or 1985, Plaintiff has still failed to state a claim upon which relief can

be granted. To state a claim under § 1983, a plaintiff must allege that he was “deprived of a right

secured by the Constitution or laws of the United States, and that the alleged deprivation was

committed under color of state law.” Am. Mfrs. Mut. Ins. Co. v. Sullivan, 526 U.S. 40, 49-50

(1999). The color of law requirement “excludes from its reach merely private conduct, no matter

how discriminatory or wrongful.” Id. Plaintiff does not allege that his rights secured by the

constitution and laws of the United States were violated by any state actor. See Thomas v. The

Salvation Army So. Terr., 841 F.3d 632 (4th Cir. 2016) (affirming dismissal in favor of defendants,

three private charities, because plaintiff did not allege any facts to remotely suggest that their

actions were attributable to the state). Therefore, any attempt to rely on § 1983 is unavailing.

       To state a claim under § 1985, a plaintiff must show: “(1) a conspiracy of two or more

                                                 6
persons, (2) who are motivated by a specific class-based, invidiously discriminatory animus to (3)

deprive the plaintiff of the equal enjoyments of rights secured by the law to all, (4) and which

results in injury to the plaintiff as (5) a consequence of an overt act committed by the defendants

in connection with the conspiracy.” Id. at 637. Plaintiff’s allegations are insufficient to proceed

under § 1983. For instance, he has not alleged that any conspiracy between private actors was

motivated by a specific class-based invidiously discriminatory animus to deprive Plaintiff of equal

protection of the law. See id. (affirming dismissal where plaintiff provided no facts to suggest that

the defendants did anything, much less deprive her of her rights because of her alleged mental

disability, and the facts did not show any coordination or conspiracy). Therefore, even if the Court

construes the Complaint as relying on § 1985, Plaintiff has failed to state a claim on which the

Court can proceed.

       Because Plaintiff’s fanciful factual allegations fail to state any claim for relief, the

Complaint must be dismissed for frivolity and for failure to state a claim upon which relief can be

granted.

       Also pending is Plaintiff’s Motion for Emergency Ex Parte Hearing, (Doc. No. 3), in which

he names as Defendants his ex-wife, Colleen Thompson, Gerardo, “Smile,” Wildstein and her

current husband, David Wildstein. In his Motion to Consolidate, (Doc. No. 5), Plaintiff asks that

this action be consolidated with case number 3:19-cv-164. Plaintiff’s Motions will be denied as

moot because the Complaint is insufficient to proceed at this time, and therefore, neither a hearing

nor consolidation is appropriate.

       Plaintiff shall have fourteen (14) days in which to file an Amended Complaint in which

he may attempt to cure these deficiencies and state a facially sufficient claim for relief. Although

Petitioner is appearing pro se, he is required to comply with all applicable timeliness and

                                                 7
procedural requirements, including the Local Rules of the United States District Court for the

Western District of North Carolina and the Federal Rules of Civil Procedure. The Amended

Complaint must be on a civil complaint, which the Court will provide, and it must refer to the

instant case number so that it is docketed in the correct case. It must contain a “short and plain

statement of the claim” showing that Plaintiff is entitled to relief against each defendant. Fed. R.

Civ. P. 8(a)(2). The Amended Complaint must contain all claims Plaintiff intends to bring in this

action, identify all defendants he intends to sue, clearly set forth the factual allegations against

each of them, and set forth the basis for the Court’s jurisdiction. Plaintiff may not amend his

Complaint by merely adding defendants and claims in a piecemeal fashion. The Amended

Complaint will supersede the original Complaint so that any claims or parties omitted from the

Amended Complaint will be waived. See Young v. City of Mt. Ranier, 238 F.3d 567 (4th Cir.

2001). Plaintiff’s failure to comply with this Order will probably result in this case’s dismissal and

closure without further notice.

       V.      CONLUSION

       Plaintiff’s motion to proceed in forma pauperis is granted. For the reasons stated herein,

the Complaint is dismissed without prejudice to file an Amended Complaint within 14 days of this

Order. Plaintiff’s failure to comply with this Order will probably result in this case’s dismissal and

closure without further notice. Inasmuch as the Complaint is frivolous and insufficient to proceed,

Plaintiff’s Motions to consolidate and for a hearing are denied as moot.

       IT IS, THEREFORE, ORDERED that:

       1.      Plaintiff’s Application to Proceed in District Court Without Prepaying Fees or

               Costs, (Doc. No. 2), is GRANTED.

       2.      The Complaint is DISMISSED without prejudice as frivolous and for failure to

                                                  8
     state a claim upon which relief can be granted pursuant to 28 U.S.C. §

     1915(e)(2)(B)(i)-(ii).

3.   Plaintiff’s Motion for Emergency Ex Parte Hearing, (Doc. No. 3), and Motion to

     Consolidate, (Doc. No. 5), are DENIED as moot.

4.   Plaintiff shall have fourteen (14) days in which to file an Amended Complaint in

     accordance with this order and all applicable rules and procedures. If Plaintiff fails

     to file an Amend Complaint in accordance with this Order, this action will be

     dismissed and closed without further notice to Plaintiff.

5.   The Clerk of Court is directed to mail a copy of the civil complaint form to Plaintiff.



                                   Signed: April 24, 2019




                                       9
